         Case 1:18-cv-10227-LGS Document 99 Filed 08/10/20 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

 HEMANT PATEL M.D., P.C                          Case No.: 18-10227-LGS

                        Plaintiff,

 -against-


 THEJASWI BANDIKATLA, M.D. and
 JOHN DOE 1 INC., and JOHN DOE 2,
 Individually.


                    Defendants.


CONFIDENTIALITY STIPULATION AND PROPOSED PROTECTIVE ORDER

       WHEREAS, the Parties having agreed to the following terms of confidentiality,

and the Court having found that good cause exists for the issuance of an appropriately

tailored confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil

Procedure, it is hereby

       ORDERED that the following restrictions and procedures shall apply to the

information and documents exchanged by the parties in connection with the pre-trial

phase of this action:

       1. Counsel for any party may designate any document or information, in whole or

in part, as confidential if counsel determines, in good faith, that such designation is

necessary to protect the interests of the client in information that is proprietary, a trade

secret or otherwise sensitive non-public information. Information and documents

designated by a party as confidential will be stamped “CONFIDENTIAL.”

       2. The Confidential Information disclosed will be held and used by the person

receiving such information solely for use in connection with the action.

                                             1
         Case 1:18-cv-10227-LGS Document 99 Filed 08/10/20 Page 2 of 5




       3. In the event a party challenges another party’s designation of confidentiality,

counsel shall make a good faith effort to resolve the dispute, and in the absence of a

resolution, the challenging party may seek resolution by the Court. Nothing in this

Protective Order constitutes an admission by any party that Confidential Information

disclosed in this case is relevant or admissible. Each party reserves the right to object to

the use or admissibility of the Confidential Information.

       4. The parties should meet and confer if any production requires a designation of

“For Attorneys’ or Experts’ Eyes Only.” All other documents designated as

“CONFIDENTIAL” shall not be disclosed to any person, except:

   a. The requesting party and counsel, including in-house counsel;

   b. Employees of such counsel assigned to and necessary to assist in the litigation;

   c. Consultants or experts assisting in the prosecution or defense of the matter, to the

       extent deemed necessary by counsel; and

   d. The Court (including the mediator, or other person having access to any

       Confidential Information by virtue of his or her position with the Court).

    5. Prior to disclosing or displaying the Confidential Information to any person,

counsel must:

    a. Inform the person of the confidential nature of the information or documents;

    b. Inform the person that this Court has enjoined the use of the information or

    documents by him/her for any purpose other than this litigation and has enjoined the

    disclosure of the information or documents to any other person; and

    c. Require each such person to sign an agreement to be bound by this Order in the

    form attached as Exhibit A.



                                             2
         Case 1:18-cv-10227-LGS Document 99 Filed 08/10/20 Page 3 of 5




    6. The disclosure of a document or information without designating it as

“Confidential” shall not constitute a waiver of the right to designate such document or

information as Confidential Information. If so designated, the document or information

shall thenceforth be treated as Confidential Information subject to all the terms of this

Stipulation and Order.

    7. If a party inadvertently discloses Confidential Information, the party should

immediately inform the other parties and take steps necessary to remediate the

inadvertent disclosure.

    8. Any Personally Identifying Information (“PII”) (e.g., social security numbers,

financial account numbers, passwords, and information that may be used for identity

theft) exchanged in discovery shall be maintained by the receiving party in a manner that

is secure and confidential and shared only with authorized individuals in a secure manner.

The producing party may specify the minimal level of protection expected in the storage

and transfer of its information. In the event the party who received PII experiences a data

breach, it shall immediately notify the producing party of same and cooperate with the

producing party to address and remedy the breach. Nothing herein shall preclude the

producing party from asserting legal claims or constitute a waiver of legal rights and

defenses in the event of litigation arising out of the receiving party’s failure to

appropriately protect PII from unauthorized disclosure.

    9. Pursuant to Federal Rule of Evidence 502, the production of privileged or work-

product protected documents or communications, electronically stored information

(“ESI”) or information, whether inadvertent or otherwise, shall not constitute a waiver of

the privilege or protection from discovery in this case or in any other federal or state

proceeding. This Order shall be interpreted to provide the maximum protection allowed

                                            3
                   Case 1:18-cv-10227-LGS Document 99 Filed 08/10/20 Page 4 of 5




         by Federal Rule of Evidence 502(d). Nothing contained herein is intended to or shall serve

         to limit a party’s right to conduct a review of documents, ESI or information (including

         metadata) for relevance, responsiveness and/or segregation of privileged and/or

         protected information before production.

              10. Notwithstanding the designation of information as “Confidential” in discovery,

         there is no presumption that such information shall be filed with the Court under seal.

         The parties shall follow the Court’s procedures for requests for filing under seal.

              11. At the conclusion of litigation, Confidential Information and any copies thereof

         shall be promptly (and in no event later than 30 days after entry of final judgment no

         longer subject to further appeal) returned to the producing party or certified as destroyed,

         except that the parties’ counsel shall be permitted to retain their working files on the

         condition that those files will remain protected.

              12. Nothing herein shall preclude the parties from disclosing material designated to

         be Confidential Information if otherwise required by law or pursuant to a valid subpoena.



         SO STIPULATED AND AGREED.




The parties' stipulated confidentiality order is approved. The parties are advised
that the Court retains unfettered discretion whether or not to afford confidential
treatment to any Confidential Document or information contained in any
Confidential Document submitted to the Court in connection with any motion,
application, or proceeding that may result in an order and/or decision by the Court.

SO ORDERED.
Dated: August 10, 2020                                       4
       New York, New York
         Case 1:18-cv-10227-LGS Document 99 Filed 08/10/20 Page 5 of 5




                                 Exhibit A Agreement
       I have been informed by counsel that certain documents or information to be

disclosed to me in connection with the matter entitled have been designated as

confidential. I have been informed that any such documents or information labeled

“CONFIDENTIAL” are confidential by Order of the Court.

       I hereby agree that I will not disclose any information contained in such

documents to any other person. I further agree not to use any such information for any

purpose other than this litigation.



DATED: __________________________


________________________________
Signed in the presence of:

________________________________
(Attorney)




                                            5
